UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re LEHMAN BROTHERS HOLDINGS INC.,                        Bankruptcy Case
                                                           No. 08-13555 (SCC)
                        Debtor,
_____________________________________________
ATTESTOR CAPITAL LLP,

                           Appellants,

                        -v.-                               18 Civ. 7682 (KPF)
LEHMAN BROTHERS HOLDINGS INC., et al.,

                        Appellee.
_____________________________________________
                                                         OPINION AND ORDER
DEUTSCHE BANK AG,

                           Appellants,

                        -v.-                               18 Civ. 7804 (KPF)
LEHMAN BROTHERS HOLDINGS INC., et al.,

                           Appellee.

KATHERINE POLK FAILLA, District Judge:

      These related appeals are the latest chapters in the multi-year,

multinational bankruptcy saga of Lehman Brothers Holdings Inc. (“Appellee” or

“LBHI”), its affiliates, and its creditors across the globe. This is not the first

appeal from the LBHI bankruptcy to be filed in this District, but it differs from

many of its predecessors in its focus on the interplay between the proceedings

in the United States Bankruptcy Court for the Southern District of New York

(Chapman, B.J.), and certain insolvency proceedings in the United Kingdom.

Appellants, Attestor Capital LLP and Deutsche Bank AG (collectively,

“Appellants”), sought to recover in the U.K. on their claims against Appellee’s
subsidiary, Lehman Brothers International (Europe) (“LBIE”). When those

efforts proved only partially successful, Appellants sought to recover in the U.S.

from Appellee, which served as guarantor for certain of LBIE’s claims. Such

recovery depended on whether certain statutory interest payments that had

been received by Appellants under U.K. law qualified as “consideration

provided on [LBIE’s] corresponding Primary Claim” under LBHI’s operative plan

(the “Plan”). United States Bankruptcy Judge Shelley C. Chapman found that

the interest payments qualified, and thus concluded that Appellants were not

entitled to additional recovery from LBHI under the Plan. Appellants appeal

from the Bankruptcy Court’s decision; for the reasons set forth in this Opinion,

this Court affirms that decision.

                                      BACKGROUND 1

A.    Factual Background

      1.     The Parties

      Appellee Lehman Brothers Holdings Inc. is the parent company of a once

“global business” that “guaranteed certain obligations of its hundreds of



1     This Opinion makes numerous citations to materials found in the dockets of this Court
      and the Bankruptcy Court. Citations to the Bankruptcy Court’s docket for the Chapter
      11 petition, Case No. 08-13555 (SCC), are presented using the convention “2008 Bankr.
      Dkt. #[docket entry]”; citations to the Bankruptcy Court’s docket for the Chapter 15
      petition, Case No. 18-11470 (SCC), are presented using the convention, “2018 Bankr.
      Dkt. #[docket entry]”; and citations to this Court’s docket, Case No. 18 Civ. 7682 (KPF),
      are presented using the convention “Dkt. #[docket entry].” The Modified Third Amended
      Joint Chapter 11 Plan of Lehman Brothers Holdings Inc and Its Affiliated Debtors (2008
      Bankr. Dkt. #22973) is referred to as the “Plan.”
      For ease of reference, Appellants’ joint brief on appeal is referred to as “Appellants Br.”
      (Dkt. #11); Appellee’s brief on appeal as “Appellee Opp.” (Dkt. #13); and Appellants’
      reply brief as “Appellants Reply” (Dkt. #14). Citations to the record on appeal are
      presented using the convention “A[page]” for cites to the Appendix (Dkt. #12-1) and
      “SA[page]” for cites to the Supplemental Appendix (Dkt. #13-1). The parties’ briefs


                                               2
subsidiaries around the world.” (Appellee Opp. 7). Lehman Brothers

International (Europe) is a subsidiary of Appellee, but is not itself a Debtor 2 in

LBHI’s Chapter 11 proceedings in this District (the “U.S. Proceedings”). (Id. at

8).

      Appellant Attestor Capital LLP is a subsidiary of parent corporation

Attestor. (Appellants Br. iii). Appellant Deutsche Bank AG is a publicly held

parent company organized under German law with numerous affiliates. (Id.).

Both parties were involved in Lehman-related insolvency (or “administration”)

proceedings against LBIE in the United Kingdom (the “U.K. Proceedings”) and

against Appellee in the U.S. Proceedings.

      2.     The Lehman Bankruptcy Proceedings

      In September 2008, Appellee and its subsidiaries filed for bankruptcy in

various jurisdictions throughout the globe. (See generally A244-304 (Order

Confirming Plan)). On September 15, 2008, Appellee filed a voluntary petition

for relief under Chapter 11 of the Bankruptcy Code in this District. (2008

Bankr. Dkt. #1). On the same day, its subsidiary, LBIE, commenced



      submitted to the Bankruptcy Court in connection with Appellee’s motion for an order in
      aid of execution of the Plan are referred to as “Appellee Bankr. Br.” (2008 Bankr. Dkt.
      #58381) and “Appellants Bankr. Opp.” (2008 Bankr. Dkt. #58449).
2     Several defined terms from the Plan are capitalized in this Opinion and defined in the
      footnotes. According to the Plan, the term “Debtor” is limited to the following entities:
             BNC, CES, CES V, CES IX, East Dover, LB 745, LB 2080, LB Rose
             Ranch, LBCC, LBCS, LBDP, LBFP, LBHI, LBSF, LCPI, LOTC, LS
             Finance, LUXCO, Merit, PAMI Statler, Preferred Somerset, SASCO
             and Somerset, each in its individual capacity as debtor and debtor
             in possession in its Chapter 11 Case pursuant to sections 101(13),
             1107(a) and 1108 of the Bankruptcy Code.
      (Plan § 1.38). Accordingly, LBIE is not a Debtor under the Plan.



                                               3
administration proceedings in the United Kingdom pursuant to the English

Insolvency Act of 1986. (2018 Bankr. Dkt. #4, ¶¶ 1, 10).

             a.      The U.K. Proceedings

      Hundreds of creditors — including Appellants — held claims (the

“Primary Claims”) 3 against LBIE, the Primary Obligor 4 in the U.K. Proceedings.

(Appellants Br. 4). Many of these creditors also held claims (the “Guarantee

Claims”) 5 against Appellee arising from the latter’s guarantee of various

Primary Claims against LBIE. (A003).

      Appellees’ Primary Claims against LBIE were originally denominated in

U.S. Dollars (“USD”) and other foreign currencies. According to English law,

however, only British Pounds Sterling (“GBP”) could be used to value claims in

insolvency proceedings. See Rule 14.21, Insolvency (England and Wales) Rules

2016 (formerly Rule 2.86 of the rules then applicable). Accordingly, the claims

against LBIE were converted to GBP and the exchange rate for USD was set —

and would remain the same for the entirety of the U.K. Proceedings — at the

exchange rate applicable on the day the proceeding commenced (the

“Commencement Date”).




3     A “Primary Claim” is defined as “a Claim against a Primary Obligor for which a
      corresponding Guarantee Claim has been asserted.” (Plan § 1.125).
4     A “Primary Obligor” is defined as “an entity other than LBHI that is purportedly
      obligated or liable on a Claim with respect to which a Guarantee Claim has been
      asserted.” (Plan § 1.126).
5     A “Guarantee Claim” is defined as “a Claim asserted against LBHI on the basis of a
      guarantee, promise, pledge, indemnity or similar agreement by LBHI (a) to satisfy an
      obligation or liability of another entity or (b) with respect to asset values, collection or
      net worth of another entity.” (Plan § 1.62).



                                                4
                    i.      The Exchange Rate Debt and the Surplus 6

      By 2014, LBIE had paid virtually all of its outstanding debts to its

creditors, including the allowed (or “admitted”) amount of Appellants’ Primary

Claims. (A025-26). During this time, however, two issues had arisen: First,

from 2008 to 2014, the British pound had weakened against the U.S. dollar,

which caused a shortfall in the value of the claims (which Appellants have

termed the “Exchange Rate Debt”) once the currency was converted back to

USD. (Id.). The parties do not dispute the fact of the Exchange Rate Debt

(though Appellee quibbles with the nomenclature); all agree that the shortfall

equates to approximately $12.89 for every $100.00 LBIE owed to Appellants on

their allowed Primary Claims. (See Appellants Br. 16; Appellee Opp. 12).

Second, after LBIE finished paying the claims, it found itself with a surplus of

funds (the “Surplus”). (See Appellants Br. 15; Appellee Opp. 8-9). Pursuant to

U.K. Insolvency Rule 14.23(7) (formerly Insolvency Rule 2.88), LBIE was

required to distribute the Surplus to their creditors in the form of statutory

interest payments. (See also SA057).

                    ii.     The Waterfall Proceedings

      Several parties to the U.K. Proceedings brought actions (the “Waterfall

Proceedings”) to decide, inter alia, how best to resolve the shortfall and allocate

the statutory interest payments among LBIE’s respective creditors. Two of



6     Although both sides refer to the distribution of the Surplus in the U.K. Proceedings as
      the “Subsequent LBIE Distribution,” to prevent conflation of meaning with the Court’s
      later discussion of certain Plan terms, the Court will refer to the surplus of funds as
      just that, the “Surplus.”



                                              5
these proceedings — termed Waterfall I and Waterfall IIA — have potential

relevance to the issues now before this Court. See generally In re Lehman

Brothers International (Europe) No. 5 (Ch D) [2016] Bus LR 17 (“Waterfall IIA”);

Joint Administrators or Lehman Brothers Limited v. Lehman Brothers

International (Europe) (In Administration) and others [2017] UKSC 38 (“Waterfall

I”). 7

                               A.     Waterfall I

         For clarity of analysis, the Court addresses the decisions in reverse

chronological order. Waterfall I focused, in relevant part, on whether

Appellants, as unsecured creditors, could assert a currency conversion claim

(including a claim for the Exchange Rate Debt) in the U.K. Proceedings. (See

Waterfall I, ¶¶ 73-112). The U.K. Supreme Court made plain that, in the U.K.

Proceedings, Appellants could not “seek to claim as a non-provable debt, the

difference between the sterling value of the debt at the [Commencement Date]

and the sterling value of the debt when paid.” (Id. at ¶ 112).

                               B.     Waterfall IIA

         Waterfall IIA, which was issued earlier in time, focused in relevant part

on whether the statutory interest payments required by English law could be

used to discharge the Exchange Rate Debt. (See Waterfall IIA, ¶¶ 226-31).

Although the issue itself became moot once the U.K. Supreme Court in


7        Waterfall IIA, which was issued by the English High Court, Chancery Division, on
         July 31, 2015, is included as Annex 2 to Appellants’ Brief (see Dkt. #12 at 1-59), while
         Waterfall I, which was issued by the English Supreme Court on May 17, 2017, is
         included as Annex 3 to Appellants’ Brief (id. at 60-133). Both decisions comprise
         numbered paragraphs, and that is how the Court cites to them.



                                                 6
Waterfall I foreclosed Appellants from recovering under a currency conversion

claim theory, the case contained several holdings that Appellants claim are

relevant to the instant appeal. In particular, in Waterfall IIA, the High Court,

Chancery Division, concluded that a “currency conversion claim is not a claim

for damages, it is a claim for payment of the unpaid portion of its debt.” (Id. at

¶ 230). From this, the High Court concluded that, even if a “subsequent

payment of interest … produced a higher sum than the contractual

entitlement,” that interest could not be used to “discharge the earlier unpaid

debt.” (Id.).

                    iii.   The Scheme of Arrangement

        Following the Waterfall Proceedings, the parties agreed to enter into a

“scheme of arrangement” (the “Scheme”) that allowed for the “expedited

payment” of statutory interest to LBIE’s creditors. (2008 Bankr. Dkt. #58836).

On June 18, 2018, the High Court approved the Scheme. (2018 Bankr. Dkt.

#13).

        Concurrent with its negotiation of the Scheme, LBIE filed a Verified

Petition Under Chapter 15 for Recognition of a Foreign Main Proceeding and

Related Relief (the “Chapter 15 Petition”) in the Bankruptcy Court on May 14,

2018. (2018 Bankr. Dkt. #1). On June 19, 2018, the day after the Scheme

was approved by the High Court, Judge Chapman approved the Chapter 15

Petition and recognized the U.K. Proceedings as a foreign main proceeding.

(2018 Bankr. Dkt. #15). In relevant part, Judge Chapman “recogniz[ed],

grant[ed] comity to, and [gave] full force and effect within the territorial



                                          7
jurisdiction of the United States to the English Proceeding, the Scheme and the

Sanction Order.” (Id.; see also id. (“The Scheme and the Sanction Order

(including the Releases) granted in the English Proceeding” were “recognized,

granted comity and given full force and effect in the” U.S. Proceedings.)).

      As noted, LBIE was required under English law to pay the Surplus as

interest; under the Scheme, LBIE paid post-petition interest of at least 8

percent per annum on each creditor’s admitted claims against LBIE. (SA090;

A612). In light of the length of time it had taken LBIE to pay off the claims in

the U.K. Proceedings, the total compensation paid by LBIE to Appellants,

regarding both principal debt and statutory interest payments, amounted to

approximately 138.43% of their allowed Primary Claims. (SA090).

            b.     The U.S. Bankruptcy Proceedings

                   i.    The Chapter 11 Proceedings

      As is obvious from the chronology, Judge Chapman’s approval of the

Chapter 15 Petition occurred after she and other judges had presided over

nearly ten years of Lehman-related bankruptcy litigation in this District.

                         A.    The Plan

      Though the U.S. and U.K. Proceedings were filed on the same day in

September 2008, they advanced on different tracks. On December 5, 2011, the

parties to the U.S. Proceedings entered into the Modified Third Amended Joint

Chapter 11 Plan of Lehman Brothers Holdings Inc. and Its Affiliated Debtors

(the “Plan”), which governed, inter alia, how and to what extent Appellee would

be liable for debts unpaid by its subsidiaries in foreign bankruptcy



                                        8
proceedings. The Bankruptcy Court approved and entered an order confirming

the Plan on December 6, 2011. (2008 Bankr. Dkt. #23023).

      In this appeal, the parties dispute certain language (the “Disputed

Language”) found in Section 8.13 of the Plan, entitled “Maximum Distribution,”

and its application to the Exchange Rate Debt and statutory interest payments

stemming from the U.K. Proceedings. (Plan § 8.13). In relevant part, Section

8.13 governs when and how Appellants’ Guarantee Claims against LBHI have

been “deemed satisfied”:

             An … Allowed Guarantee Claim that receives
             Distributions 8 … that combined with … Distributions or
             other consideration provided on the corresponding
             Primary Claim … equal the Allowed amount of such
             Guarantee Claim … shall, in each case, be deemed
             satisfied in full as to such … Allowed Guarantee Claim
             against the applicable Debtor.

Id. (emphasis added). Here, the parties disagree as to whether the statutory

interest payments required by English law qualify as “other consideration

provided on the corresponding Primary Claim.” If they do, then Appellants’

Guarantee Claims are “deemed satisfied in full,” and Appellants have no right

to recover the value of the Exchange Rate Debt in the U.S. Proceedings. 9 If




8     The term “Distribution” is defined as “any initial or subsequent payment or transfer
      made under the Plan.” (Plan § 1.47). Because LBIE is not a Debtor, it is unable to
      make Distributions under the Plan. For this reason, the parties have focused on
      whether the statutory interest payments qualify as “other consideration provided on the
      corresponding Primary Claims.” (Id. at § 8.13).
9     The parties do not dispute that the statutory interest payments already paid to
      Appellants by LBIE equal or exceed the total value of the Exchange Rate Debt. (See
      generally Appellants Br.; Appellee Opp.).



                                             9
they do not, then Appellee, as guarantor, would be required to compensate

Appellants in the U.S. Proceedings for the value of the Exchange Rate Debt. Id.

                         B.       The Estimation Motions

      On June 10, 2015, and February 23, 2017, Appellee LBHI filed

estimation motions (the “Estimation Motions”) asking the Bankruptcy Court to

value the Guarantee Claims pertaining to the Exchange Rate Debt at zero.

(2008 Bankr. Dkt. #49954, 54904). Appellants filed objections to each motion.

(2008 Bankr. Dkt. #50602, 55085, 55088). The Bankruptcy Court granted

Appellee’s Estimation Motions only with respect to those claims not objected to

by any claimant, which meant, as a practical matter, that Appellants’ claims

against LBHI remained pending. (2008 Bankr. Dkt. #50329, 50824, 50948,

50977, 50978, 55162).

      On October 18, 2017, Appellee withdrew the Estimation Motions that

pertained to Appellants’ claims and Appellants subsequently withdrew their

objections. (2008 Bankr. Dkt. #56837, 56838). In so doing, the parties limited

their disputes over the Guarantee Claims to the single issue of the proper

interpretation of Section 8.13.

                         C.       The Chapter 15 Petition and the
                                  August 2018 Hearing

      This remaining issue was resolved in the summer of 2018. On June 19,

2018, Judge Chapman recognized the U.K. Scheme as a foreign main

proceeding under Chapter 15. On July 10, 2018, Appellee filed a motion with

Judge Chapman for an order in aid of execution of the Plan, which motion

sought a judicial determination that the statutory interest payments made by


                                         10
LBIE in the U.K. Proceedings qualified as “other consideration provided on the

corresponding Primary Claim” within the meaning of Section 8.13(a), and thus

could be deemed to satisfy Appellants’ Guarantee Claims stemming from the

Exchange Rate Debt. (2008 Bankr. Dkt. #58381, 58572). Appellants jointly

opposed Appellee’s motion. (2008 Bankr. Dkt. #58449).

                              i.     The Parties’ Arguments

      On August 15, 2018, Judge Chapman issued an oral decision granting

Appellee’s motion. (Dkt. #12-1 (Revised Transcript of August 14, 2018 Hearing

Regarding Plan Administrator’s Motion for an Order in Aid of Execution of the

Plan (“Hearing Tr.”))). Before she did, she received extensive written and oral

submissions from the parties.

      At the outset, the parties disagreed as to the scope of the issue.

Appellants framed the issue broadly as “whether the recent payments of

statutory interest should or should not be credited against LBHI’s obligation to

true up [Appellants’] recovery in USD as part of their Guarantee Claims.”

(Appellants Bankr. Opp. ¶ 19). This, Appellants argued, required the

Bankruptcy Court to take into account the U.K. courts’ decisions in the

Waterfall Proceedings. (Hearing Tr. 13-15).

      On this point, Appellants argued that (i) since the interest arose by

operation of English law, and (ii) the U.K. High Court had stated in Waterfall

IIA that interest payments were a “separate and distinct claim” that could not

be used to discharge principal debt, the interest payments could not be used to

satisfy the Guarantee Claims under Section 8.13 of the Plan. (Hearing Tr. 18-



                                       11
19). And in response to Judge Chapman’s question of whether the interest

payments would have been paid were it not for the Primary Claims against

LBIE, Appellants emphasized that such payments were “not because of the

claim itself.... It’s compensatory for the delay of receiving the payment in full of

that primary claim.... It’s correct that it was determined by reference to the

claim admitted, but it’s a completely independent and separate right.” (Id. at

16).

       In further support of their position, Appellants contended “that the term

‘on,’ in the phrase ‘consideration provided on the corresponding primary claim,’

is used to describe the relationship between a payment and an obligation,” for

which the interest payments do not qualify under English law. (Hearing

Tr. 16). Instead, they argued, the term “consideration” in the Disputed

Language must refer to a payment that is “given in exchange for something,

and this statutory interest payment was not bargained for,” since it was both

statutorily required and designed to remedy the separate injury of delayed

receipt of payment. (Id. at 21-22).

       For its part, Appellee posited that the dispute was strictly an issue of

“Plan interpretation,” one in which the nature of the statutory interest

payments, the language and purpose of Section 8.13(a), and “guarantee law’s

well established ‘single satisfaction’ rule” made clear that the interest payments

qualified as “other consideration” under the Plan. (Appellee Bankr. Br. ¶ 26).

According to Appellee, the “only question is, is it consideration on the claim?

We don’t see any other reading that [doesn’t] torture, that doesn’t ignore the



                                        12
definition” of interest under the Plan or that “distribution does include interest

in most of the [P]lan.” (Hearing Tr. 33).

      Reviewing the Plan, Appellee observed that “[n]either the word

‘consideration’ nor the word ‘on’ is limiting.” (Hearing Tr. 11-12). And in other

sections of the Plan, the word “distribution” specifically included interest

payments. These provisions, according to Appellee, meant that Appellants

were essentially asking the Bankruptcy Court to define interest differently —

and inconsistently with other portions of the Plan — as it pertains to Section

8.13(a). (Id. at 29).

      Appellee clarified that it was not arguing that the interest payments were

to be considered part of Appellants’ Primary Claims. (Hearing Tr. 29). Indeed,

it noted, even the Plan’s own “provision for post-petition interest” did not go so

far as to construe interest to be part of a Primary Claim. (Id.). Instead,

Appellee argued that the Plan’s provision on post-petition interest made clear

that interest of any type was to be considered a payment on Appellants’

Primary Claims. (Id.; see also id. at 29-30 (contending that statutory interest

“provided by LBIE … on account of, because of, but for — the primary claim,”

was paid “on” the Primary Claims and thus qualified under Section 8.13(a)); id.

at 30 (“It wasn’t gratuitous.”)).

      Appellee also addressed the weight, if any, to be given the U.K.

Proceedings. Unsurprisingly, Appellee asked the Bankruptcy Court to accord

the High Court’s findings in the Waterfall Proceedings no weight, since (i) the

currency conversion claim had ultimately been “determined not to exist” by the



                                        13
U.K. Supreme Court, and (ii) the conclusions in Waterfall IIA were mere “dicta”

that “would’ve been overruled” on appeal had the U.K. Supreme Court not

mooted the dispute entirely in Waterfall I. (Hearing Tr. 28).

         Alternatively, Appellee argued that even if the Bankruptcy Court were to

give weight to the Waterfall Proceedings, English insolvency law itself uses the

word “on” when describing the relationship between interest and primary

claims. (Hearing Tr. 30 (noting that U.K. insolvency rules state that “interest is

paid on a primary claim”)). Thus, in addition to contravening the Plan,

Appellants’ position would contravene the very U.K. law that they espoused.

(Id.).

                               ii.     The Bankruptcy Court’s Decision

         Ultimately, Judge Chapman agreed with Appellee and rejected

Appellants’ reliance on the U.K. Proceedings. She found first that the scope of

the discussion was limited to “whether or not” interest payments in general

constituted “other consideration” under Section 8.13(a) of the Plan. (Hearing

Tr. 14). Judge Chapman concluded that the Disputed Language was “very

simple and straightforward,” and that Appellants had tried to impute

“meanings into words that clearly [are] not there.” (Id. at 34).

         Next, Judge Chapman found that the statutory interest payments

qualified as “other consideration provided on the corresponding Primary Claim”

under Section 8.13(a), and, therefore, that the Guarantee Claims were to be

“deemed satisfied.” (Hearing Tr. 34). Having resolved the parties’ dispute in

this manner, she found it “[un]necessary to debunk or address in detail any



                                         14
additional arguments made by the parties.” (Id.). For avoidance of doubt,

however, Judge Chapman made clear that her interpretation of the Plan was

also “consistent with the single satisfaction rule.” (Id.). 10

B.    Procedural Background

      Appellants filed notices of appeal on August 20, 2018, which were

received by this Court three days later. (2008 Bankr. Dkt. #58581, 58587).

Pursuant to scheduling orders issued by this Court (see, e.g., Dkt. #4),

Appellants filed their brief on appeal on November 9, 2018 (Dkt. #11); Appellee

filed its brief in opposition on December 14, 2018 (Dkt. #13); and Appellants

filed their reply brief on January 11, 2019 (Dkt. #14).

                                       DISCUSSION

A.    The Standard of Review

      Under 28 U.S.C. § 158(a), district courts have jurisdiction to hear

appeals from “final judgments, orders, and decrees” of bankruptcy courts; see

also In re Santiago-Monteverde, 512 B.R. 432, 436 (S.D.N.Y. 2014) (“On appeal,

the court may affirm, modify, or reverse a bankruptcy court’s judgment, order,

or decree or remand with instructions for further proceedings” (internal




10
      During the hearing, Judge Chapman asked Appellants why they were the only creditors
      of several from the Waterfall Proceedings that still raised this claim, noting that others
      had “failed” with these types of arguments based on interpretation of Plan provisions.
      Appellants responded that the decisions of other creditors in this matter were irrelevant
      and, even so, such decisions may not have been because they “adopted [Appellee’s]
      interpretation” of the Plan. (Hearing Tr. 16-18). The litigation decisions of other
      creditors of LBHI or LBIE did not inform the Bankruptcy Court’s ultimate decision and,
      similarly, do not inform this Court’s analysis on the instant appeal.



                                             15
quotation marks and citation omitted)). 11 When a district court sits as an

“‘appellate court in a bankruptcy case,’” its rulings “‘are subject to plenary

review.’” In re Belmonte, No. 18-2098-bk, — F.3d —, 2019 WL 3330808, at *4

(2d Cir. July 25, 2019) (quoting Denton v. Hyman (In re Hyman), 502 F.3d 61,

65 (2d Cir. 2007)). “‘The factual determinations and legal conclusions of the

[b]ankruptcy [c]ourt are, therefore, reviewed independently by this Court.’ ...

We review the bankruptcy court’s findings of fact for clear error and its legal

conclusions de novo.” Id.

      A confirmed Chapter 11 plan is treated as a binding contract on all

parties to the plan. See Adelphia Recovery Tr. v. Bank of Am., N.A., 390 B.R.

80, 88 (S.D.N.Y. 2008) (citing In re Victory Mkts., Inc., 221 B.R. 298, 303 (2d

Cir. BAP 1998) (“[A] confirmed plan holds the status of a binding contract as

between the debtor and its creditors.... As with any contract, the starting point

for review of a plan is its plain language. Unless some ambiguity is to be found


11    This Court noted in a prior bankruptcy appeal that these powers, which were once
      enumerated in Federal Rule of Bankruptcy Procedure 8013,
             now flow from a new source. As courts in this Circuit have
             recognized, the Federal Rules of Bankruptcy Procedure were
             amended, effective December 1, 2014, by order of the Supreme
             Court. See Bosman v. Glod, No. 6:15-CV-1036 (GLS), 564 B.R.
             443, 446 n.4 (N.D.N.Y. 2017) (citing Order Amending Fed. R.
             Bankr. P. (Apr. 25, 2014), http://www.supremecourt.gov/orders/
             courtorders/frbk14_d28l.pdf.); In re Great Atl. & Pac. Tea Co., Inc.,
             No. 14 Civ. 4170 (NSR), 2015 WL 6395967, at *2 n.1 (S.D.N.Y.
             Oct. 21, 2015) (same). Rule 8013, which previously governed this
             Court’s appellate powers, was removed and replaced with a
             modified version of what had been Rule 8011. In re Great Atl. &
             Pac. Tea Co., Inc., at *2 n.1. However, this Court agrees with others
             considering this change that abundant case law and “logic still
             compel[ ] the same conclusion with respect to the appellate powers
             of the District Court.” Id.
      In re Margulies, 566 B.R. 318, 329 (S.D.N.Y. 2017), aff’d, 721 F. App’x 98 (2d Cir. 2018)
      (summary order).


                                             16
within the plan itself, the Court has no basis to look beyond its text.” (internal

citations omitted)), aff’d, No. 98-5033, 1999 U.S. App. Lexis 7647 (2d Cir.

1999)), aff’d, 379 F. App’x 10 (2d Cir. 2010) (summary order). “When

interpreting a confirmed plan, the principles of contract law apply.” In re AMR

Corp., 562 B.R. 20, 28 (Bankr. S.D.N.Y. 2016) (quoting MF Glob. Holdings Ltd v.

PricewaterhouseCoopers LLP, 43 F. Supp. 3d 309, 313 (S.D.N.Y. 2014) (internal

quotation marks omitted)).

      Under New York law, the interpretation of a contract “is a matter

of law for the court to decide.” Int’l Multifoods Corp. v. Commercial Union Ins.

Co., 309 F.3d 76, 83 (2d Cir. 2002) (internal quotations omitted); see also In re

Motors Liquidation Co., 500 B.R. 333, 339 (S.D.N.Y. 2013), aff’d, 578 F. App’x

43 (2d Cir. 2014) (summary order). Thus, a district court reviews a bankruptcy

court’s determination of whether “a contract is ambiguous and the meaning of

an unambiguous contract” de novo. In re Motors Liquidation Co., 500 B.R. at

339; see Hatalmud v. Spellings, 505 F.3d 139, 145 (2d Cir. 2007); accord In re

Delphi Corp., 394 B.R. 342, 344 (S.D.N.Y. 2008). Conversely, “[w]here ... a

contract is ambiguous, its interpretation in the presence of extrinsic evidence

of meaning is a question of fact. Therefore, a district court may reverse a

bankruptcy court’s interpretation of an ambiguous contract only if it is clearly

erroneous.” In re Frontier Ins. Grp., Inc., 598 B.R. 87, 97 (S.D.N.Y. 2019)

(quoting In re Motors Liquidation Co., 500 B.R. at 339) (internal quotation

marks omitted).




                                        17
      The Bankruptcy Court and the parties found that the Disputed Language

is not ambiguous. After reviewing the Plan and the record on appeal, the Court

agrees. As such, this Court reviews the Bankruptcy Court’s legal

determinations de novo.

B.    Analysis

      1.    Overview

      Despite extensive discussion by the parties of the U.K. Proceedings, this

appeal, at base, deals with the U.S. Proceedings — and, more specifically, the

interpretation of Section 8.13 of the Plan. For this reason, the Court begins by

observing that, in the absence of Section 8.13, Appellants’ arguments regarding

the purpose, significance, and proper interpretation of the statutory interest

payments would have had additional traction. And even in the context of this

appeal, the Court agrees with Appellants that the purpose of the statutory

interest payments is to serve as remediation for LBIE’s delay in repaying their

principal debt. The Court also agrees that these payments are qualitatively

different from the distributions Appellants received from LBIE in satisfaction of

the Primary Claims. The fact remains, however, that this Court is not, and the

Bankruptcy Court was not, operating on a blank slate, but rather both courts

are bound by the terms of the Plan.

      Appellee argues, as expected, that the Disputed Language of Section 8.13

should be construed to cover the broadest range of payments that could be

used to satisfy any outstanding Guarantee Claims owed by Appellee to LBIE’s

creditors. After all, the more forms of consideration that Section 8.13 covers,



                                       18
the less exposure Appellee has to LBIE’s creditors. Appellants argue, also as

expected, that the Disputed Language should be construed as narrowly as

possible, so that they may benefit from receiving not only the statutorily

granted interest on LBIE’s Primary Claim, but also additional compensation

from Appellee to cover the value of the Exchange Rate Debt. The Court was

mindful of these tensions in undertaking its analysis.

      What the parties do not dispute is that a shortfall occurred, and that by

dint of currency fluctuations, Appellants effectively lost 13 cents from every

U.S. dollar they received in the U.K. Proceedings. The parties also do not

dispute that Appellee has paid no Distributions to satisfy any potential

Guarantee Claims raised against it by Appellants, including any claims arising

from this shortfall. And, as discussed above, the question of Appellants’

entitlement to additional recovery on their claims distills to whether these

statutory interest payments qualify as “other consideration provided on the

corresponding Primary Claim” pursuant to Section 8.13(a). The Court

concludes that they do so qualify.

      2.    The Court Has Given Appropriate Consideration to the
            Decisions in the Waterfall Proceedings

            a.     Applicable Law

      In some instances, a choice-of-law analysis may be necessary to

determine if it is appropriate to apply international comity to a bankruptcy

proceeding. See generally In re Maxwell Commc’n Corp. plc by Homan, 93 F.3d

1036, 1049 (2d Cir. 1996). The doctrine of comity




                                       19
             is neither a matter of absolute obligation, on the one
             hand, nor of mere courtesy and good will, upon the
             other. But it is the recognition which one nation allows
             within its territory to the legislative, executive or judicial
             acts of another nation, having due regard both to
             international duty and convenience, and to the rights of
             its own citizens or of other persons who are under the
             protection of its laws.

Id. at 1046 (quoting Hilton v. Guyot, 159 U.S. 113, 163-64 (1895)). “Comity is a

doctrine that takes into account the interests of the United States, the interests

of the foreign state, and those mutual interests the family of nations have in

just and efficiently functioning rules of international law.” Id. at 1048.

      Under this principle, “United States courts ordinarily refuse to review

acts of foreign governments and defer to proceedings taking place in foreign

countries,” so long as “the foreign court had proper jurisdiction and

enforcement does not prejudice the rights of United States citizens or violate

domestic public policy.” Pravin Banker Assocs., Ltd. v. Banco Popular Del Peru,

109 F.3d 850, 854 (2d Cir. 1997); accord Victrix S.S. Co., S.A. v. Salen Dry

Cargo A.B., 825 F.2d 709, 713 (2d Cir. 1987). The Second Circuit has

“repeatedly noted the importance of extending comity to foreign bankruptcy

proceedings. Since ‘[t]he equitable and orderly distribution of a debtor’s

property requires assembling all claims against the limited assets in a single

proceeding,’ American courts regularly defer to such actions.” Finanz AG

Zurich v. Banco Economico S.A., 192 F.3d 240, 246 (2d Cir. 1999) (quoting

Victrix, 825 F.2d at 713-14); see also Allstate Life Ins. Co. v. Linter Grp. Ltd.,

994 F.2d 996, 999 (2d Cir. 1993) (“[W]e have recognized that comity is

particularly appropriate where, as here, the court is confronted with foreign


                                          20
bankruptcy proceedings.”); Cunard S.S. Co. v. Salen Reefer Servs. AB, 773 F.2d

452, 458 (2d Cir. 1985).

      That said, the doctrine of international comity only comes into play

“when there is a true conflict between American law and that of foreign

jurisdiction.” In re Maxwell, 93 F.3d at 1049. And “since comity is an

affirmative defense,” its proponent carries “the burden of proving that comity

was appropriate.” Allstate Life Ins. Co., 994 F.2d at 999.

             b.    Analysis

      For completeness, the Court has considered the relevance of the

Chapter 15 Order and its attendant provisions granting comity to the U.K.

Proceedings, especially since the parties dispute the relevance of the Waterfall

Proceedings to the instant litigation. When Judge Chapman approved the U.K.

Proceedings as a “foreign main proceeding,” she also “recogniz[ed], grant[ed]

comity to, and [gave] full force and effect within the territorial jurisdiction of the

United States to the English Proceeding, the Scheme and the Sanction Order.”

(2018 Bankr. Dkt. #15). Appellants claim that this Court should be guided by

the characterization of the statutory interest in the Waterfall Proceedings.

Appellee counters that the Waterfall Proceedings are irrelevant and, in the

alternative, do not amount to controlling law.

      Appellants do not explicitly raise international comity as an affirmative

defense. Instead, they refer to the Waterfall decisions as extrinsic evidence that

should inform the Court as to the nature of the interest payments outside of

the Plan language. And thus, with no party predicating its arguments on



                                         21
international comity, the Court sees no reason to predicate its decision on

same.

        In any event, application of principles of international comity would not

change the Court’s decision, since there is no direct conflict between the

Waterfall Proceedings’ characterization of the statutory interest payments and

their definition under the terms of the Plan. The Court has thought carefully of

how best to construe the two Waterfall decisions that have been cited to it and,

ultimately, concludes that the decisions speak authoritatively on the issue of

U.K. insolvency law, but not on Plan interpretation. There is no evidence that

the U.K. High Court and Supreme Court made their rulings with a view to

offering interpretation of Plan terms in the U.S. Proceedings. Their rulings

focused on Appellants’ Primary Claims against LBIE, and not any Guarantee

Claims that Appellants might have against LBHI. Therefore, the courts’

characterizations of statutory interest payments do not aid the Court in

determining whether those payments qualified as “other consideration provided

on the corresponding Primary Claim” under Section 8.13(a). In other words,

even if Appellants had asserted international comity as an affirmative defense,

this Court finds that there is no conflict between the principles of contract

interpretation under New York law addressed by Judge Chapman in the U.S.

Proceedings and the conclusions advanced by the U.K. courts in the two

Waterfall decisions. 12


12      This Court recognizes that, in reviewing the case de novo, it is not bound by any prior
        Plan interpretations from the U.K. courts or the Bankruptcy Court. That said, to the
        extent that the U.K. High Court’s interpretation of statutory interest payments might be


                                               22
      3.     LBIE’s Statutory Interest Payments Qualify as “Other
             Consideration Provided on the Corresponding Primary Claim”

             a.     Applicable Law

       “It is axiomatic under New York law ... that the fundamental objective of

contract interpretation is to give effect to the expressed intentions of the

parties.” Lockheed Martin Corp. v. Retail Holdings, N.V., 639 F.3d 63, 69 (2d

Cir. 2011) (internal quotation marks and citation omitted). It is well

established that the parties’ intentions are “generally discerned from the four

corners of the document itself.” MHR Capital Partners LP v. Presstek, Inc., 12

N.Y.3d 640, 645 (2009).

      “[A] written agreement that is complete, clear and unambiguous on its

face must be enforced according to the plain meaning of its terms.” Greenfield

v. Philles Records, Inc., 98 N.Y.2d 562, 569 (2002). “A contract is unambiguous

where the contract’s terms have a definite and precise meaning, as to which

there is no reasonable basis for a difference of opinion.” In re Lehman Bros.

Inc., 478 B.R. 570, 586 (S.D.N.Y. 2012) (quoting Lockheed Martin Corp., 639

F.3d at 69 (internal quotation marks omitted)), aff’d sub nom. In re Lehman

Bros. Holdings Inc., 761 F.3d 303 (2d Cir. 2014), and aff’d sub nom. In re

Lehman Bros. Holdings Inc., 590 F. App’x 92 (2d Cir. 2015) (summary order);

see also SimplexGrinnell LP v. Integrated Sys. & Power, Inc., 642 F. Supp. 2d

167, 189-90 (S.D.N.Y. 2009). Where, however, “‘reasonable minds could differ

about the meaning of contractual language, such language is ambiguous, …


      perceived as being in tension with Judge Chapman’s interpretation of Section 8.13, this
      Court recognizes that Judge Chapman has more familiarity with the Plan.



                                            23
and the court must turn to extrinsic evidence to determine the parties’ intent.’”

In re Motors Liquidation Co., 500 B.R. at 340 (quoting Lehman Bros., 478 B.R.

at 586).

            b.     Analysis

      To review, Section 8.13 sets forth the conditions under which an Allowed

Claim or a Guarantee Claim may be “deemed satisfied” according to the Plan:

            An … Allowed Claim that receives Distributions … that
            combined with Distributions or other consideration
            provided on the corresponding Primary Claim … equal
            the Allowed amount of such Guarantee Claim … shall,
            in each case, be deemed satisfied in full as to such …
            Allowed Guarantee Claim against the applicable Debtor.

Id. (emphasis added). In the instant appeal, Appellants claim that Judge

Chapman erred in finding that the statutory interest payments qualify because

(i) “consideration” is not simply a general form of payment, but refers to a

bargained-for exchange; and (ii) “provided on” refers to something narrower

than “related to” or “in connection with,” such as “paid towards satisfying.”

(Appellants Br. 26, 38; Appellants Reply 13). Under this interpretation of the

Disputed Language, Appellants argue that the statutory interest payments may

not be deemed to reduce the Guarantee Claims.

      Appellee disagrees and sees “no material difference among Appellants’

proffered phrases (such as “related to” or “in connection with” or “with respect

to”) and “provided on” in Section 8.13(a). (Appellee Opp. 29). As set forth in

the remainder of this Opinion, the Court agrees with Appellee that

Section 8.13(a), read in context, defines “consideration” generally as a form of

payment, and “provided on” as any compensation “related to” LBIE’s Primary


                                       24
Claims, all of which are to be included in reducing, and ultimately satisfying,

the Guarantee Claims against LBHI.

                 i.      “Other Consideration” Is Synonymous with a
                         “General Form of Payment,” Rather Than a
                         “Bargained-for Exchange”

      When the Court looks at the four corners of the Plan, it discerns easily

that “consideration” does not connote the narrow definition of a bargained-for

exchange traditionally associated with contract law, but instead encompasses a

broader definition, such as a “general form of payment” that would include

LBIE’s statutory interest payments. MHR Capital Partners LP, 12 N.Y.3d at

645. Accordingly, the Court finds that portion of Appellants’ briefing that

addresses consideration in the context of contract formation to be inapposite.

In order to understand what consideration means, and whether it includes

interest payments, the Court looks at the Disputed Language on its own and in

conjunction with Section 8.13(c).

      First, the Court observes that the word “consideration” in Section 8.13(a)

is preceded by the phrase “Distributions or other,” which suggests that a

“Distribution” is just one such form of consideration that may be used to

satisfy a Guarantee Claim. (Plan § 8.13(a)). As noted earlier, a Distribution is

broadly defined as “any initial or subsequent payment or transfer made under

the Plan.” (Id.). Significantly, however, only certain parties under the Plan

may pay Distributions, and thus the term “other consideration” is used in

recognition of the fact that certain payments made by parties that do not




                                       25
qualify as Debtors under the Plan may nonetheless reduce Guarantee Claims

by way of dividends on the parties’ own Primary Claims.

      Second, the Court observes that interest qualifies as a Distribution. In

arriving at that observation, the Court looks to Section 8.13(c), which specifies

when Appellee itself must pay interest on an Allowed Claim:

             To the extent that any Debtor has Available Cash after
             all Allowed Claims against that Debtor have been
             satisfied in full in accordance with Section 8.13(a) of the
             Plan, each holder of each such Allowed Claim shall
             receive its Pro Rata Share of further Distributions … in
             satisfaction of postpetition interest on the Allowed
             amount of such Claims at the rate applicable in the
             contract or … at the statutory rate … until such time as
             all postpetition interest on all such Allowed Claims has
             been paid in full.

(Plan § 8.13(c)). It is clear from this language that “postpetition interest”

qualifies as a “Distribution” that is paid “on” an “Allowed Claim.” Thus, since

interest is one form of Distribution, and since Distribution is one form of

consideration, it necessarily follows that interest payments can also qualify as

“consideration” under Section 8.13(a).

                 ii.      “Provided On” Is Synonymous with “Related To,”
                          Rather Than “In Satisfaction Of”

      Having determined that the Plan treats interest as a form of

consideration, the Court is left with the question of whether the statutory

interest payments are “provided on” LBIE’s Primary Claims. The Bankruptcy

Court found, and this Court agrees, that the words “provided on” mean any

consideration that is “related to” the Primary Claims. This means that the




                                         26
consideration does not need to satisfy or reduce the Primary Claims in order to

qualify as being “provided on” those claims.

      Appellants disagree with this interpretation, and instead argue that the

word “on” should be read narrowly to refer to payment used towards satisfying

LBIE’s Primary Claim. (Appellants Br. 32-40). However, in Section 8.13(a), the

Claims whose satisfaction are in question are not the Primary Claims against

LBIE, but the Guarantee Claims against LBHI. (Plan § 8.13(a)). If the parties

to the Plan had intended to connote “payment in satisfaction of the

corresponding Primary Claim,” the Plan language would have so stated. Also of

note, the Plan uses the term “deemed satisfied” only three times: once in the

same sentence as the Disputed Language, once again in the sentence that

immediately follows, and once in an inapplicable section addressing the

issuance of new securities. From this, it is clear that “provided on” is meant to

encompass a broader range of consideration, and one that need not actually

satisfy the Primary Claims in order to be considered in satisfaction of the

Guarantee Claims. The statutory interest payments, as consideration, qualify

as such payments.

      4.    The Bankruptcy Court’s Decision Accords with the Single
            Satisfaction Rule

            a.    Applicable Law

      The Court addresses the single satisfaction rule briefly. Derived from

Section 550 of the Bankruptcy Code, “[t]he single satisfaction rule is often used

to prevent a single plaintiff from recovering its damages several times over from




                                       27
multiple defendants.” Laborers Local 17 Health & Benefit Fund v. Philip Morris,

Inc., 191 F.3d 229, 241 (2d Cir. 1999), as amended (Aug. 18, 1999).

      The Second Circuit has explained that Section 550

             prescribes the measure of the trustee’s recovery for
             such avoidable transactions. It states in relevant part:
             [T]o the extent that a transfer is avoided under
             section ... 549 ..., the trustee may recover, for the
             benefit of the estate, the property transferred, or, if the
             court so orders, the value of such property, from —
             (1) the initial transferee of such transfer[.]”

In re Bean, 252 F.3d 113, 116-17 (2d Cir. 2001) (quoting 11 U.S.C. § 550(a)).

However, recovery under § 550(d) is limited: “[t]he trustee is entitled to only a

single satisfaction under subsection (a) of this section.” 11 U.S.C. § 550(d).

Thus, “Section 550(a) authorizes” a creditor “to pursue recovery from all

available sources until the full amount of” the debt is satisfied, but no more. In

re Belmonte, 2019 WL 3330808, at *6; see also Freeland v. Enodis Corp., 540

F.3d 721, 740 (7th Cir. 2008) (“[T]he trustee can recover from any combination

of the entities mentioned [in § 550] subject to the limitation of a single

satisfaction.”); Aalfs v. Wirum (In re Straightline Invs., Inc.), 525 F.3d 870, 883

n.3 (9th Cir. 2008) (“Although the statute contains the conjunction or, at least

one court has held that the remedies of the value of the property or the

property itself are not mutually exclusive, and the bankruptcy court may award

a judgment that involves both types of recovery, as long as it does not result in

double recovery for the estate.” (internal quotation marks and citation

omitted)); Burtrum v. Laughlin (In re Laughlin), 18 B.R. 778, 781 (Bankr. W.D.

Mo. 1982) (“[T]he value of the transferred property should be restored to the



                                         28
estate, even if composite elements of that value must come from more than one

transferee.”).

             b.    Analysis

      The Court’s determination that Section 8.13(a) applies to the statutory

interest payments — and thus that the Guarantee Claims have been satisfied

in full — also informs the Court’s decision regarding the single satisfaction

rule. Because Appellants have been made whole by LBIE’s payments alone,

they are, as required by the single satisfaction rule, unable to seek further

compensation from Appellee.

      Appellants’ arguments to the contrary resonate in the abstract, but

cannot succeed in light of the Plan interpretation that Judge Chapman used

and this Court upholds. While this case is unusual in that it requires the

Court to analyze the proceedings in the United States and the United Kingdom,

the actual appeal focuses less on bankruptcy law, and more on contract law.

Judge Chapman interpreted the Plan using principles of contract law and

correctly concluded that the statutory interest paid by LBIE in the U.K.

Proceedings qualifies as “other consideration provided on the corresponding

Primary Claim” under Section 8.13(a) of the Plan, and as a result, Appellants’

Guarantee Claims are deemed satisfied in full.




                                       29
                                CONCLUSION

      For the reasons set forth above, the order of the Bankruptcy Court is

affirmed. The Clerk of Court is directed to terminate all pending motions,

adjourn all remaining dates, and close these two cases.

      SO ORDERED.

Dated: August 16, 2019
       New York, New York

                                             KATHERINE POLK FAILLA
                                            United States District Judge




                                      30
